Exhibit 10.7

 

[g148321ks01i001.jpg]

Document B141™ – 1997 Part 1

 

Standard Form of Agreement Between Owner and Architect

with Standard Form of Architect’s Services

 

TABLE OF ARTICLES

 

1.1

INITIAL INFORMATION

 

 

 

 

1.2

RESPONSIBILITIES OF THE PARTIES

 

 

 

 

1.3

TERMS AND CONDITIONS

 

 

 

 

1.4

SCOPE OF SERVICES AND OTHER SPECIAL TERMS AND CONDITIONS

 

 

 

 

1.5

COMPENSATION

 

 

 

 

AGREEMENT made as of the 1st day of March in the year 2005

 

BETWEEN the Architect’s client identified as the Owner:

 

Diamond Jo Worth, LLC

400 E 3rd Street

Dubuque, IA 52001

Telephone Number (563) 690-2120

Fax Number (563) 690-2190

 

and the Architect:

 

KGA Architecture

4495 S. Polaris Avenue

Las Vegas, Nevada 89103

Telephone Number: 702-367-6900

 

(Paragraph deleted)

 

Fax Number: 702-367-2043

 

For the following Project:

 

Worth County, Iowa Excursion Gambling Boat

 

The Owner and Architect agree as follows:

 

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. 
The author may also have revised the text of the original AIA standard form.  An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.
 A vertical line in the left margin of this document indicates where the author
has added necessary information and where the author has added to or deleted
from the original AIA text.

 

This document has important legal consequences.  Consultation with an attorney
is encouraged with respect to its completion or modification.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1.1                      INITIAL INFORMATION

 

§ 1.1.1 This Agreement is based on the following information and assumptions.

 

(Paragraph deleted)

 

§ 1.1.2 PROJECT PARAMETERS

 

§ 1.1.2.1 The objective or use is:

 

(Paragraph deleted)

 

A Gaming Facility

 

§ 1.1.2.2 The physical parameters are:

 

The Site consists of approximately 40.77 acres generally located on the
northwest and southwest sides of the intersection of Interstate 35 and County
Highway 105 in Worth County, Iowa.

 

Site Design:                           
•                                           The site shall include an
approximately 55,300 s.f. single story Casino building with parking for
approximate 600 vehicles.

•                                          The site shall be masterplanned to
accommodate future hotel rooms, casino expansion and RV park.

 

§ 1.1.2.3 The Owner’s Program is:

 

The project shall include the design of a single story Excursion Gambling Boat
of approximately 55,500 s.f. with amenities as follows:

 

•

 

Casino

 

18,000

 

 

 

Circulation

 

3,000

 

 

 

Arcade

 

1,000

 

 

 

Gift Shop

 

2,000

 

 

 

Restrooms/Miscellaneous

 

3,000

 

 

 

Subtotal

 

27,000

 

 

 

 

 

 

 

•

 

Restaurants

 

 

 

 

 

Buffet, Kitchen and Serving Line

 

2,500

 

 

 

Restaurant Seating (140 seats)

 

3,000

 

 

 

(2) Food Venus Shell Spaces (1,000 s.f. each)

 

2,000

 

 

 

Lounge

 

3,000

 

 

 

Subtotal

 

10,500

 

 

 

 

 

 

 

•

 

Back of House

 

18,000

 

 

 

 

 

 

 

 

 

TOTAL

 

55,500

 

 

 

 

 

 

 

 

•                                The structural system for the Casino Building
is assumed to be steel braced frame, bar joist roof framing and metal decking 

 

•                                Exterior walls are assumed to be of metal stud
framing with corrugated metal.

 

•                                The Casino floor is to be built over water
filled basement.

 

§ 1.1.2.4 The legal parameters are:

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

2

--------------------------------------------------------------------------------


 

The site is generally located on the northwest side of the intersection of
Interstate 35 and County Highway 105 in Worth County, Iowa.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

3

--------------------------------------------------------------------------------


 

§ 1.1.2.5 The financial parameters are as follows.

 

.1                                      Amount of the Owner’s overall budget for
the Project, including the Architect’s compensation, is:

 

See attached “Worth County Estimate” dated January 06, 2005, prepared by KGA
Architecture

 

.2                                      Amount of the Owner’s budget for the
Cost of the Work, excluding the Architect’s compensation, is:

 

See attached “Worth County Estimate” dated January 06, 2005, prepared by KGA
Architecture

 

§ 1.1.2.6 The time parameters are:

 

Based on the information available on the date of this contract, site civil
construction is to begin May 12, 2005. All other Construction Documents will be
completed May 15, 2005.  These dates are contingent upon final approval of
Schematic Design no later than March 1, 2005

 

§ 1.1.2.7 The proposed procurement or delivery method for the Project is:

 

(Paragraph deleted)

 

Competitive Bid

 

§ 1.1.2.8 Other parameters are

 

(Paragraph deleted)

 

None

 

§ 1.1.3 PROJECT TEAM

 

§ 1.1.3.1 The Owner’s Designated Representative is:

 

Mr. Michael Luzich

7137 Mission Hills Drive

Las Vegas, Nevada 89113

Telephone Number: (702) 247-9788

Fax Number: (702) 247-6822

 

§ 1.1.3.2 The persons or entities, in addition to the Owner’s Designated
Representative, who are required to review the Architect’s submittals to the
Owner are:

 

(Paragraph deleted)

 

Not Applicable

 

§ 1.1.3.3 The Owner’s other consultants and contractors are:

 

(Paragraph deleted)

 

Not known at this time

 

§ 1.1.3.4 The Architect’s Designated Representative is:

 

George F. Garlock, AIA

KGA Architecture

4495 S. Polaris Avenue

Las Vegas, Nevada 89103

Telephone Number: (702) 367-6900

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

4

--------------------------------------------------------------------------------


 

Fax Number: (702) 367-2043

 

§ 1.1.3.5 The consultants retained at the Architect’s expense are:

 

Civil Engineering and Landscape Design: Yaggy Colby Associates

Structural Design: Barker Drottar Associates

Mechanical/Plumbing/Electrical Design and Low Voltage Design: JBA Consulting
Engineers

Food Service Design: Omega Design

 

§ 1.1.4 Other important initial information is:

 

Interior Design Services will be provided by the Architect

 

§ 1.1.5 When the services under this Agreement include contract administration
services, the General Conditions of the Contract for Construction shall be the
edition of AIA Document A201 current as of the date of this Agreement.

 

§ 1.1.6 The information contained in this Article 1.1 may be reasonably relied
upon by the Owner and Architect in determining the Architect’s compensation.
Both parties, however, recognize that such information may change and, in that
event, the Owner and the Architect shall negotiate appropriate adjustments in
schedule, compensation and Change in Services in accordance with Section 1.3.3.

 

ARTICLE 1.2.                   RESPONSIBILITIES OF THE PARTIES

 

§ 1.2.1 The Owner and the Architect shall cooperate with one another to fulfill
their respective obligations under this Agreement.  Both parties shall endeavor
to maintain good working relationships among all members of the Project team.

 

§ 1.2.2. OWNER

 

§ 1.2.2.1 Unless otherwise provided under this Agreement, the Owner shall
provide full information in a timely manner regarding requirements for and
limitations on the Project.  The Owner shall furnish to the Architect, within 15
days after receipt of a written request, information necessary and relevant for
the Architect to evaluate, give notice of or enforce lien rights.

 

§ 1.2.2.2 The Owner shall periodically update the budget for the Project,
including that portion allocated for the Cost of the Work.  The Owner shall not
significantly increase or decrease the overall budget, the portion of the budget
allocated for the Cost of the Work, or contingencies included in the overall
budget or a portion of the budget, without the agreement of the Architect to a
corresponding change in the Project scope and quality.

 

§ 1.2.2.3 The Owner’s Designated Representative identified in Section 1.1.3
shall be authorized to act on the Owner’s behalf with respect to the Project. 
The Owner or the Owner’s Designated Representative shall render decisions in a
timely manner pertaining to documents submitted by the Architect in order to
avoid unreasonable delay in the orderly and sequential progress of the
Architect’s services.

 

§ 1.2.2.4 The Owner shall furnish the services of consultants other than those
designated in Section 1.1.3 or authorize the Architect to furnish them as a
Change in Services when such services are requested by the Architect and are
reasonably required by the scope of the Project.

 

§ 1.2.2.5 Unless otherwise provided in this Agreement, the Owner shall furnish
tests, inspections and reports required by law or the Contract Documents, such
as structural, mechanical, and chemical tests, for air and water pollution, and
tests for hazardous materials.  If the Architect, through the course of its
services hereunder, discovers that the Owner is obligated to perform certain
tests, inspections and reports, the Architect agrees to promptly notify the
Owner.  Notwithstanding the above, the Architect bears no responsibility for
discovering such Owner obligations, nor any liability for failing to do so.

 

§ 1.2.2.6 The Owner shall furnish all legal, insurance and accounting services,
including auditing services, that may be reasonably necessary at any time for
the Project to meet the Owner’s needs and interests.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

5

--------------------------------------------------------------------------------


 

§ 1.2.2.7 The Owner shall provide prompt written notice to the Architect if the
Owner becomes aware of any fault or defect in the Project, including any errors,
omissions or inconsistencies in the Architect’s Instruments of Service.

 

§ 1.2.3 ARCHITECT

 

§ 1.2.3.1 The services performed by the Architect, Architect’s employees and
Architect’s consultants shall be as enumerated in Article 1.4

 

§ 1.2.3.2 The Architect’s services shall be performed as expeditiously as is
consistent with professional skill and care and the orderly progress of the
Project. The Architect shall submit for the Owner’s approval a schedule for the
performance of the Architect’s services which initially shall be consistent with
the time periods established in Section 1.1.2.6 and which shall be adjusted, if
necessary, as the Project proceeds. This schedule shall include allowances for
periods of time required for the Owner’s review, for the performance of the
Owner’s consultants, and for approval of submissions by authorities having
jurisdiction over the Project. Time limits established by this schedule approved
by the Owner shall not, except for reasonable cause, be exceeded by the
Architect or Owner.

 

§ 1.2.3.3 The Architect’s Designated Representative identified in Section 1.1.3
shall be authorized to act on the Architect’s behalf with respect to the
Project.

 

§ 1.2.3.4 The Architect shall maintain the confidentiality of information
specifically designated as confidential by the Owner, unless withholding such
information would violate the law, create the risk of significant harm to the
public or prevent, the Architect from establishing a claim or defense in an
adjudicatory proceeding. The Architect shall require of the Architect’s
consultants similar agreements to maintain the confidentiality of information
specifically designated as confidential by the Owner.

 

§ 1.2.3.5 Except with the Owner’s knowledge and consent, the Architect shall not
engage in any activity, or accept any employment, interest or contribution that
would reasonably appear to compromise the Architect’s professional judgment with
respect to this Project.

 

§ 1.2.3.6 The Architect shall review laws, codes, and regulations applicable to
the Architect’s services. The Architect shall respond in the design of the
Project to requirements imposed by governmental authorities having jurisdiction
over the Project.

 

§ 1.2.3.7 The Architect shall be entitled to rely on the accuracy and
completeness of services and information furnished by the Owner. The Architect
shall provide prompt written notice to the Owner if the Architect becomes aware
of any errors, omissions or inconsistencies in such services or information.

 

§ 1.2.3.8 The Architect agrees that whenever, pursuant to this agreement, the
Architect’s consent is necessary or permitted, the Architect agrees that its
consent will not be unreasonably withheld or delayed.

 

ARTICLE 1.3                      TERMS AND CONDITIONS

 

§ 1.3.1 COST OF WORK

 

§ 1.3.1.1 The Cost of the Work shall be the total cost or, to the extent the
Project is not completed, the estimated cost to the Owner of all elements of the
Project designed or specified by the Architect.

 

§ 1.3.1.2 The Cost of the Work shall include the cost at current market rates of
labor and materials furnished by the Owner and equipment designed, specified,
selected or specially provided for by the Architect, including the costs of
management or supervision of construction or installation provided by a separate
construction manager or contractor, plus a reasonable allowance for their
overhead and profit. In addition, a reasonable allowance for contingencies shall
be included for market conditions at the time of bidding and for changes in the
Work.

 

§ 1.3.1.3 The Cost of the Work does not include the compensation of the
Architect and the Architect’s consultants, the costs of the land, rights-of-way
and financing or other costs that are the responsibility of the Owner.

 

§ 1.3.2 INSTRUMENTS OF SERVICE

 

§ 1.3.2.1 Drawings, specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service for use solely with respect to this Project. The
Architect

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

6

--------------------------------------------------------------------------------


 

and the Architect’s consultants shall be deemed the authors and owners of their
respective Instruments of Service and shall retain all common law, statutory and
other reserved rights, including copyrights.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

7

--------------------------------------------------------------------------------


 

§ 1.3.2.2 Upon execution of this Agreement, the Architect grants to the Owner a
nonexclusive license to reproduce the Architect’s Instruments of Service solely
for purposes of constructing, using and maintaining the Project, provided that
the Owner shall comply with all obligations, including prompt payment of all
sums when due, under this Agreement.  The Architect shall obtain similar
nonexclusive licenses from the Architect’s consultants consistent with this
Agreement.  Any termination of this Agreement prior to completion of the Project
shall terminate this license.  Upon such termination, the Owner shall refrain
from making further reproductions of Instruments of Service and shall return to
the Architect within seven days of termination all originals and reproductions
in the Owner’s possession or control.  If and upon the date the Architect is
adjudged in default of this Agreement, the foregoing license shall be deemed
terminated and replaced by a second, nonexclusive license permitting the Owner
to authorize other similarly credentialed design professionals to reproduce and,
where permitted by law, to make changes, corrections or additions to the
Instruments of Service solely for purposes of completing, using and maintaining
the Project.

 

§ 1.3.2.3 Except for the licenses granted in Section 1.3.2.2, no other license
or right shall be deemed granted or implied under this Agreement.  The Owner
shall not assign, delegate, sublicense, pledge or otherwise transfer any license
granted herein to another party without the prior written agreement of the
Architect.  However, the Owner shall be permitted to authorize the Contractor,
Subcontractors, Sub-subcontractors and material or equipment suppliers to
reproduce applicable portions of the Instruments of Service appropriate to and
for use in their execution of the Work by license granted in Section 1.3.2.2.
Submission or distribution of Instruments of Service to meet official regulatory
requirements or for similar purposes in connection with the Project is not to be
construed as publication in derogation of the reserved rights of the Architect
and the Architect’s consultants.  The Owner shall not use the Instruments of
Service for future additions or alterations to this Project or for other
projects, unless the Owner obtains the prior written agreement of the Architect
and the Architect’s consultants.  Any unauthorized use of the Instruments of
Service shall be at the Owner’s sole risk and without liability to the Architect
and the Architect’s consultants.

 

§ 1.3.2.4 Prior to the Architect providing to the Owner any Instruments of
Service in electronic form or the Owner providing to the Architect any
electronic data for incorporation into the Instruments of Service, the Owner and
the Architect shall by separate written agreement ser forth the specific
conditions governing the format of such Instruments of Service or electronic
data, including any special limitations or licenses not otherwise provided in
this Agreement.

 

§ 1.3.3 CHANGE IN SERVICES

 

§ 1.3.3.1 Change in Services of the Architect, including services required of
the Architect’s consultants, may be accomplished after execution of this
Agreement, without invalidating the Agreement, if manually agreed in writing. 
If required by circumstances beyond the Architect’s control, or if the
Architect’s services are affected as described in Section 1.3.3.2.  In the
absence of mutual agreement in writing, the Architect shall notify the Owner
prior to providing such services.  If the Owner deems that all or a part of such
Change in Services is not required, the Owner shall give prompt written notice
to the Architect, and the Architect shall have no obligation to provide those
services.  Except for a change due to the fault of the Architect, Change in
Services of the Architect shall entitle the Architect to an adjustment in
compensation pursuant to Section 1.5.2, and to any Reimbursable Expenses
described in Section 1.3.9.2 and Section 1.5.5.

 

§ 1.3.3.2 If any of the following circumstances affect the Architect’s services
for the Project, the Architect shall be entitled to an appropriate adjustment,
as approved by the Owner, in the Architect’s schedule and compensation:

 

.1              change in the instructions or approvals given by the Owner that
necessitate in Instruments of Service;

.2              enactment or revision of codes, laws or regulations or official
interpretations which necessitate changes to previously prepared Instruments of
Service;

.3              decisions of the Owner not rendered in a timely manner;

.4              significant change in the Project including, but not limited to,
size, quality, complexity, the Owner’s schedule or budget, or procurement
method;

.5              failure of performance on the part of the Owner or the Owner’s
consultants or contractors;

.6              preparation for and attendance at a public hearing, a dispute
resolution proceeding or a legal proceeding except where the Architect is party
thereto;

.7              change in the information contained in Article 1.1.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

8

--------------------------------------------------------------------------------


 

§ 1.3.4 MEDIATION

 

§ 1.3.4.1 Any claim, dispute or other matter in question arising out of or
related to this Agreement shall be subject to mediation as a condition precedent
to arbitration or the institution of legal or equitable proceedings by either
party.  If such matter relates to or is the subject of a lien arising out of the
Architect’s services, the Architect may proceed in accordance with applicable
law to comply with the lien notice or filing deadlines prior to resolution of
the matter by mediation or by arbitration.

 

§ 1.3.4.2 The Owner and Architect shall endeavor to resolve claims, disputes and
other matters in question between them by mediation which, unless the parties
mutually agree otherwise, shall be in accordance with the Construction Industry
Mediation Rules of the American Arbitration Association currently in effect. 
Request for mediation shall be filed in writing with the other party to this
Agreement and with the American Arbitration Association.  The request may be
made concurrently with the filing of a demand for arbitration but, in such
event, mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

 

§ 1.3.4.3 The parties shall share the mediator’s fee and any filing fees
equally.  The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon.  Agreements reached in
mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

 

§ 1.3.5 ARBITRATION

 

§ 1.3.5.1 Any claim, dispute or other matter in question arising out of or
related to this Agreement shall be subject to arbitration, Prior to arbitration,
the parties shall endeavor to resolve disputes by mediation in accordance with
Section 1.3.4.

 

§ 1.3.5.2 Claims, disputes and other matters in question between the parties
that are not resolved by mediation shall be decided by arbitration which, unless
the parties mutually agree otherwise, shall be in accordance with the
Constriction Industry Arbitration Rules of the American Arbitration Association
currently in affect.  The demand for arbitration shall be filed in writing with
the other party to this Agreement and with the American Arbitration Association.

 

§ 1.3.5.3 A demand for arbitration shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen.  In no event shall
the demand for arbitration be made after the date when institution of legal or
equitable proceeding based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations.

 

§ 1.3.5.4 No arbitration arising out of or relating to this Agreement shall
include, by consolidation or joinder or in any other manner, an additional
person or entity not a party to this Agreement, except by written consent
containing a specific reference to this Agreement and signed by the Owner,
Architect, and any other person or entity sought to be joined.  Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of any claim, dispute or other matter in question not
described in the written consent or with a person or entity not named or
described therein.  The foregoing agreement to arbitrate and other agreements to
arbitrate with an additional person or entity duly consented to by parties to
this Agreement shall be specifically enforceable in accordance with applicable
law in any court having jurisdiction thereof.

 

§ 1.3.5.5 The award rendered by the arbitrator or arbitrators shall be final,
and judgment may be entered upon it in accordance with applicable law in any
court having jurisdiction thereof.

 

§ 1.3.6 CLAIMS FOR CONSEQUENTIAL DAMAGES

 

The Architect and the Owner waive consequential damages for claims, disputes or
other matters in question arising out of or relating to this Agreement.  This
mutual waiver is applicable, without limitation, to all consequential damages
due to either party’s termination in accordance with Section 1.3.8.

 

§ 1.3.7 MISCELLANEOUS PROVISIONS

 

1.3.7.1 This Agreement shall be governed by the of the principal place of
business of the Architect, unless otherwise provided in Section 1.4.2.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

9

--------------------------------------------------------------------------------


 

§ 1.3.7.2 Terms in this Agreement shall have the same meaning as those in the
edition of AIA Document A201, General Conditions of the Contract for
Construction, current as of the date of this Agreement.

 

§ 1.3.7.3. Causes of action between the parties to this Agreement pertaining to
acts of failures to act shall be deemed to have accrued and the applicable
statutes of limitations under Nevada law shall commence to run not later than
either the date of Substantial Completion for acts or failures to act occurring
prior to Substantial Completion or the date of issuance of the final Certificate
for Payment for acts of failures to act occurring after Substantial Completion.
In no event shall such statutes of limitations commence to run any later than
the date when the Architect’s services are substantially completed.

 

§ 1.3.7.4 To the extent damages are covered by property insurance during
construction, the Owner and the Architect waive all rights against each other
and against the contractors, consultants, agents and employees of the other for
damages, except such rights as they may have to the proceeds of such insurance
as set forth in the edition of AIA Document A201, General Conditions of the
Contract for Construction, current as of the date of this Agreement. The Owner
or the Architect, as appropriate, shall require of the contractors, consultants,
agents and employees of any of them similar walvers in favor of the other
parties enumerated herein.

 

§ 1.3.7.5 Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Architect.

 

§ 1.3.7.6 Unless otherwise provided in this Agreement, the Architect and
Architect’s consultants shall have no responsibility for the discovery,
presence, handling, removal or disposal of or exposure of persons to hazardous
materials or toxic substances in any from at the Project site.

 

§ 1.3.7.7 The Architect shall have the right to include photographic or artistic
representations of the design of the Project among the Architect’s promotional
and professional materials. The Architect shall be given reasonable access to
the completed Project to make such representations. However, the Architect’s
materials shall not include the Owner’s confidential or proprietary information
if the Owner has previously advised the Architect in writing of the specific
information considered by the Owner to be confidential or proprietary. The Owner
shall provide professional credit for the Architect in the Owner’s promotional
materials for the Project

 

§ 1.3.7.8 If the Owner requests the Architect to execute certificates, the
proposed language of such certificates shall be submitted to the Architect for
review at least 14 days prior to the requested dates of execution. The Architect
shall not be required to execute certificates that would require knowledge,
services or responsibilities beyond the scope of this Agreement.

 

§ 1.3.7.9 The Owner and Architect, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Agreement and to partners, successors, assigns and legal representatives of
such other party with respect to all covenants of this Agreement. Neither the
Owner nor the Architect shall assign this Agreement without the written consent
of the other, except that the Owner may assign this Agreement to an
institutional lender providing financing for the Project. In such event, the
lender shall assume the Owner’s rights and obligations under this Agreement. The
Architect shall execute all consents reasonably required to facilitate such
assignment, and such consents shall not be unreasonably withheld or delayed.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

10

--------------------------------------------------------------------------------


 

§ 1.3.7.10 Indemnification: The Design Professional agrees, to the fullest
extent permitted by law, to indemnify and hold harmless the Owner, and its
officers, directors and employees (collectively, the “Owner Indeminified
Parties”) against all damages, liabilities or costs, including reasonable
attorneys’ fees and defense costs, to the extent caused by the Design
Professional’s (or any other person or entity for whom and which the Design
Professional is legally responsible) negligent performance of professional
services under this Agreement, provided, however, the Design Professional shall
not be obligated to indemnify the Owner Indemnifies Parties for the Owner’s own
negligence.

 

The Design Professional’s liability hereunder shall be limited to the proceeds
received by the Design Professional under its professional liability insurance
(the form of which shall be subject to the approval of the Owner in its sole
discretion) and any deductible thereunder shall be borne solely by the Design
Professional (with the right of reimbursement or contribution from its
Consultants). The Design Professional’s professional liability insurance shall
provide for no less than $3,000,000 coverage limit per occurrence.

 

The Owner agrees, to the fullest extent permitted by law, to indemnify and hold
harmless the Design Professional, and its officers, directors, and employees and
subconsultants (collectively, the “Design Professional Indemnified Parties”)
against all damages, liabilities or costs, including reasonable attorneys’ fees
and defense costs, so the extent caused by the Owner’s (or any other person or
entity for whom or which the Owner is legally responsible) negligence provided,
however, the Owner shall not be obligated to indemnify the Design Professional
Indemnified Parties for the Design Professionals own negligence.

 

The Owner’s liability hereunder shall be limited to the proceeds received by the
Owner under its liability insurance (the form and amount of which shall be
subject to the approval of the Design Professional in its sole discretion) and
any deductible thereunder shall be borne solely by the Owner (with the right of
reimbursement or contribution from other persons or entities)

 

§ 1.3.7.11 Assignment Of Agreement: The Owner may, upon notice and without the
consent of the Design Professional, assign this Agreement to one or more lenders
providing financing for the Project as security for such financing. The Design
Professional and each Consultant shall agree to perform work at the Project on
behalf of such lender from and after the declaration of a default under the
documents evidencing and securing such financing (beyond the expiration of
applicable grace, notice and cure periods) so long as the Design Professional
and such Consultant are paid to accordance with its agreement and such lender
agrees to be bound thereby. In addition, the Owner, and such Lender may contact
any Consultant with which the Design Professional has contracted if the Design
Professional is in default hereunder (beyond the expiration of applicable grace,
notice and cure periods) and such Consultant shall continue to perform work for
the Owner or Lender, as applicable pursuant to the terms of its agreement.

 

§ 1.3.8 TERMINATION OR SUSPENSION

 

§ 1.3.8.1 If the Owner fails to make payments to the Architect to accordance
with this Agreement, such failure shall be considered substantial nonperformance
and cause for termination or, at the Architect’s option, cause for suspension of
performance of services under this Agreement. If the Architect elects to suspend
services, prior to suspension of services, the Architect shall give seven day’s
written notice to the Owner. In the event of a suspension of services, the
Architect shall have no liability to the Owner for delay or damage caused the
Owner because of such suspension of services. Before resuming services, the
Architect shall be paid all sums due prior to suspension and any expenses
incurred in the interruption and resumption of the Architect’s services. The
Architect’s fees for the remaining services and the time schedules shall be
equitably adjusted.

 

§ 1.3.8.2 If the Project is suspended by the Owner for more than 30 consecutive
days, the Architect shall be compensated for services performed prior to notice
of such suspension. The Architect’s fees for the remaining services and the time
schedules shall be equitably adjusted.

 

§ 1.3.8.3 If the Project is suspended or the Architect’s services are suspended
for more than 90 consecutive days, the Architect may terminate this Agreement by
giving not less than seven days’ written notice.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

11

--------------------------------------------------------------------------------


 

§ 1.3.8.4 This Agreements may be terminated by either party upon not less than
seven days’ written notice should the other party fail substantially to perform
in accordance with the terms of this Agreement through no fault of the party
initiating the termination.

 

§ 1.3.8.5 This Agreement may be terminated by the Owner upon not less than seven
days’ written notice to the Architect for the Owner’s convenience and without
cause.

 

§ 1.3.8.6 In the event of termination not the fault of the Architect, the
Architect shall be compensated for services performed prior to termination,
together with Reimbursable Expenses then due and all Termination Expenses as
defined in Section 1.3.8.7.

 

§ 1.3.8.7 Termination Express are in addition to compensation for the services
of the Agreement and include expenses directly attributable to termination for
which the Architect is not otherwise compensated.

 

§ 1.3.8.8 Notwithstanding anything contained herein to the contrary, in the
event of default the non-defaulting party agrees to give the defaulting party
written notice describing in detail the nature of the default and allowing the
defaulting party ten (10) days from the date of the written notice to cure or
such additional time as may be necessary provided such defaulting party
immediately commences to cure and diligently pursues the cure to completion.

 

§ 1.3.8.9 This Agreement is contingent upon its approval by the rows Racing and
Gaming Commission. Failure to received such approval may result in termination
of this agreement by the Owner, under the terms and conditions defined above.

 

§ 1.3.9. PAYMENTS TO THE ARCHITECT

 

§ 1.3.9.1 Payments on account of services rendered and for Reimbursable Expenses
incurred shall be made monthly upon presentation of the Architect’s statement of
services. No deductive shall be made from the Architect’s compensation on
account of penalty, liquidated damages or other sums withheld form payments to
contractors, or on account of the cost of changes in the Work other than those
for which the Architect has been adjudged to be liable.

 

§ 1.3.9.2 Reimbursable Expenses are in addition to compensation for the
Architect’s services and include expenses incurred by the Architect’s employees
and consultants directly related to the Project, as identified in the following
Clauses:

 

.1              transportation in connection with the Project, authorized
out-of-town travel and subsistence, and electronic communications; Expenses of
travel and associated per diem costs may upgrade to next available class level
for air travel more than 2 1/2 hours duration.

.2              fees paid for securing approval of authorities having
jurisdiction over the Project;

.3              reproductions, plots, standard form documents, postage, handling
and delivery of Instruments of Service;

.4              expense of overtime work requiring higher than regular rates if
authorized in advance by the Owner;

.5              renderings, models and mock-ups requested by the Owner;

.6              expense of professional liability insurance dedicated
exclusively to this Project or the expense of additional insurance coverage or
limits requested by the Owner in excess of that normally carried by the
Architect and the Architect’s consultants;

.7              reimbursable expenses as designated in Section 1.5.5;

.8              other similar direct Project-related expenditures.

 

§ 1.3.9.3 Records of Reimbursable Expenses, of expenses pertaining to a Change
in Service, and of service performed on the basis of hourly rates or a multiple
of Direct Personnel Expense shall be available to the Owner or the Owner’s
authorized representative at mutually convenient times.

 

§ 1.3.9.4 Direct Personnel Expense is defined as the direct salaries of the
Architect’s personnel engaged on the Project and the portion of the cost of
their mandatory and customary contributions and benefits related thereto, such
as employment taxes and other statutory employee benefits, insurance, sick
leave, holidays, vacations, employee retirement plans and similar contributions.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

12

--------------------------------------------------------------------------------


 

ARTICLE 1.4  SCOPE OF SERVICES AND OTHER SPECIAL TERMS AND CONDITIONS

 

§ 1.4.1 Enumeration of Parts of the Agreement: This Agreement represents the
entire and integrated agreement between the Owner and the Architect and
supersedes all prior negotiations, representations or agreements, either written
or oral. This Agreement may be amended only by written instrument signed by both
Owner and Architect. This Agreement comprises the documents listed below.

 

§ 1.4.1.1 Standard Form of Agreement Between Owner and Architect, AIA Document
B141-1997.

 

§ 1.4.1.2 Standard Form of Architect’s Services: Design and Contact
Administration, AIA Document B141-1997.

 

§ 1.4.1.3 Other documents as follows:

 

Project budget titled “Worth County Estimate” dated January 06, 2005, prepared
by KGA Architecture Omega Design Design services Agreement (provided for
description of the scope of services for Food Service design)

 

Yaggy Colhy Associates Proposal for Civil Engineering Services (provided for
description of services to be provided for Civil Engineering and Landscape
design)

 

§ 1.4.2 Special Terms and Conditions, Special terms and conditions that modify
this Agreement are as follows:

 

The services shall be provided as follows:

 

Basic Design Services shall include:

•                                          License Application Process

•                                          Schematic Design

•                                          Design Development

•                                          Construction Documents

•                                          Bidding/Negotiation

•                                          Construction Administration

 

Supplemental Design Services shall include:

•                                          Interior Design

•                                          Communication / Low Voltage Design

•                                          Food Service Design

•                                          Civil Engineering / Landscape Design

 

Basic and Supplemental Services will exclude the following:

 

1.                                       All Professional services indicated as
not a part of the proposal on the matrix of Professional Services included in
Part 2 of this agreement.

2.                                       Environmental Testing Studies or
Inspection of any nature.

3.                                       Renderings above the specified amount
in Part 2 of this agreement.

4.                                       Models

5.                                       All reproduction of drawings, plotting
and specifications.

6.                                       Out of town travel, lodging, meals,
mailing, shipping, long distance phone calls, etc.

7.                                       The signing of certification letters
and/or forms required by lending agencies or any other agency regarding
warranties and guarantees of construction quality, environmental concerns, use
of property, of codes or ADA compliance, etc.

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Design Professional shall execute one or more
certifications to construction and permanent lenders which provide, in relevant
part, that the Design Professional has prepared or supervised the preparation of
the plans and specifications for the Project, that a true, correct and complete
list is attached to such certificate, that such plans and specifications comply
with applicable zoning laws and other legal requirements and that the Design
Professional shall cooperate with the other consultants and professionals.  Such
certificate shall include an undertaking that the Design Professional shall
notify such lender in writing if there is any material variation from the plans
and specifications, which comes to the attention of the Design Professional
(without any obligation on the part of the Design Professional to conduct any
independent investigation).

8.             At the request of the Owner, the Architect has retained Yaggy
Colby Associates, a Civil Engineering firm, for the preparation of Civil studies
and reports. The Architect is providing this service as an administrative
courtesy to the Owner.  However, in doing so, the Architect assumes no
responsibility or liability of any nature for accuracy and completeness of these
Professional Services.

 

ARTICLE 1.5  COMPENSATION

 

§ 1.5.1 For the Architect’s services as described under Article 1.4,
compensation shall be computed as follows:

 

Compensation for Basic and Supplemental Services shall be as follows:

 

•

Basic Services:

 

 

 

 

 

1.

License Application Process

 

$

50,000.00

 

 

2.

Schematic/Zoning Design Phase

 

$

80,000.00

 

 

3.

Design Development Phase

 

$

220,000.00

 

 

4.

Construction Document Phase

 

$

450,000.00

 

 

5.

Bidding/Negotiation Phase

 

$

50,000.00

 

 

6.

Construction Administration Phase

 

$

150,000.00

 

 

 

 

 

 

 

 

 

SUB TOTAL

 

$

1,000,000.00

 

 

•

Supplemental Services:

 

 

 

 

 

1.

Interior Design

 

$

160,000.00

 

 

2.

Renderings and Presentation Sketches

 

$

12,000.00

*

 

3.

Low Voltage Infrastructure Design

 

$

35,000.00

*

 

4.

Food Service Design

 

$

29,000.00

*

 

5.

Civil Engineering

 

$

264,000.00

*

 

 

 

 

 

 

 

 

SUB TOTAL

 

$

500,000.00

 

 

 

 

 

 

 

 

GRAND TOTAL

 

$

1,500,000.00

 

 

--------------------------------------------------------------------------------

* Note: Fees marked with “*” include 15% above direct consultant fees for
Architectural coordination

 

§ 1.5.2 If the services of the Architect are changed as described in Section
1.3.3.1, the Architect’s compensation shall be adjusted.  Such adjustment shall
be calculated in an equitable manner.

 

(Paragraph deleted)

 

§ 1.5.3 For a Change in Services of the Architect’s consultants, compensation
shall be computed as a multiple of 1.15 times the amounts billed to the
Architect for such services.

 

§ 1.5.4 For Reimbursable Expenses as described in Section 1.3.9.2, and any other
items included in Section 1.5.5 as Reimbursable Expenses, the compensation shall
be computed as a multiple of 1.15 times the expenses incurred by the Architect,
and the Architect’s employees and consultants.

 

§ 1.5.5 Other Reimbursable Expenses, if any, are as follows:

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

14

--------------------------------------------------------------------------------


 

See 1.3.9.2 above

 

§ 1.5.6 The rates and multiples for services of the Architect and the
Architect’s consultants as set forth in this Agreement shall be adjusted in
accordance with their normal salary review practices.

 

§ 1.5.7 An initial payment of Zero Dollars ($0) shall be made upon execution of
this Agreement and is the minimum payment under this Agreement. It shall be
credited to the Owner’s account at final payment. Subsequent payments for
services shall be made monthly, and where applicable, shall be in proportion to
services performed on the basis set fourth is this Agreement.

 

§ 1.5.8 Payments are due and payable Thirty (30) days from the date of the
Architect’s invoice. Amounts unpaid Thirty-Five (35) days after the invoice date
shall bear interest at the rate entered below, or in the absence thereof at the
legal rate prevailing from time to time at the principal place of business of
the Architect.

 

(Paragraph deleted)

 

1.00% monthly

 

(Paragraph deleted)

 

§ 1.5.9 As a courtesy to the Owner, the Architect agrees to the following
schedule of payments during the period from February 2005 through and including
June 2005. The Owner and Architect agree that the compensation earned for
services performed by the Architect and its consultants during that period will
exceed the payment amounts due under this schedule, and that payment in full for
all amounts earned as of May 31, 2005 will be made no later than June 30, 2005.
In the event of suspension and/or termination of this agreement, all amounts
earned up to and including the date of temporary and/or permanent termination,
shall become fully due and payable at that time, regardless of this schedule.

 

Schedule of Payments:

 

Architect’s Invoice Date

 

Owner’s Payment Amount

 

Payment Date

January 31, 2005

 

$100,000.00

 

No later than February 28, 2005

February 28, 2005

 

$100,000.00

 

No later than March 31, 2005

March 31, 2005

 

$100,000.00

 

No later than April 30, 2005

April 30, 2005

 

$100,000.00

 

No later than May 31, 2005

May 31, 2005

 

Full balance earned to date

 

No later than June 30, 2005

All Subsequent

 

Balance earned to date

 

No later than the last day of the next month

 

This Agreement entered into as of the day and year first written above.

 

OWNER

 

ARCHITECT

 

 

 

/s/ Michael Luzich

 

/s/ George F. Garlock

(Signature)

 

(Signature)

Mr. Michael Luzich, President

 

George F. Garlock, AIA, Founding Principal

(Printed name and title)

 

(Printed name and title)

 

 

AIA Document B141™ – 1997 Part 1. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:04:47 on 03/14/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(191784825)

 

15

--------------------------------------------------------------------------------


 

[g148321ks03i001.jpg]

Document B141™ – 1997 Part 2

 

Standard Form of Architect’s Services:

Design and Contract Administration

 

TABLE OF ARTICLES

 

2.1

PROJECT ADMINISTRATION SERVICES

 

 

2.2

SUPPORTING SERVICES

 

 

2.3

EVALUATION AND PLANNING SERVICES

 

 

2.4

DESIGN SERVICES

 

 

2.5

CONSTRUCTION PROCUREMENT SERVICES

 

 

2.6

CONTRACT ADMINISTRATION SERVICES

 

 

2.7

FACILITY OPERATION SERVICES

 

 

2.8

SCHEDULE OF SERVICES

 

 

2.9

MODIFICATIONS

 

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

ARTICLE 2.1       PROJECT ADMINISTRATION SERVICES

 

§ 2.1.1 The Architect shall manage the Architect’s services and administer the
Project. The Architect shall consult with the Owner, research applicable design
criteria, attend Project meetings, communicate with members of the Project team
and issue progress reports. The Architect shall coordinate the services provided
by the Architect and the Architect’s consultants with those services provided by
the Owner and the Owner’s consultants.

 

§ 2.1.2 When Project requirements have been sufficiently identified, the
Architect shall prepare and periodically update, a Project schedule that shall
identify milestone dates for decisions required of the Owner, design services
furnished by the Architect, completion of documentation provided by the
Architect, commencement of construction and Substantial Completion of the Work.

 

§ 2.1.3 The Architect shall consider the value of alternative materials,
building systems and equipment, together with other considerations based on
program, budget and aesthetics in developing the design for the Project.

 

§ 2.1.4 Upon request of the Owner, the Architect shall make a presentation to
explain the design of the Project to representatives of the Owner.

 

§ 2.1.5 The Architect shall submit design documents to the Owner at intervals
appropriate to the design process for purposes of evaluation and approval by the
Owner. The Architect shall be entitled to rely on approvals received from the
Owner in the further development of the design.

 

§ 2.1.6 The Architect shall assist the Owner in connection with the Owner’s
responsibility for filing documents required for the approval of governmental
authorities having jurisdiction over the Project.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000163036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235358594)

 

1

--------------------------------------------------------------------------------


 

§ 2.1.7 EVALUATION OF BUDGET AND COST OF THE WORK

 

§ 2.1.7.1 When the Project requirements have been sufficiently identified, the
Architect shall prepare a preliminary estimate of the Cost of the Work.  This
estimate may be based on current area, volume or similar conceptual estimating
techniques.  As the design process progresses through the end of the preparation
of the Construction Documents, the Architect shall update and refine the
preliminary estimate of the Cost of the Work.  The Architect shall advise the
Owner of any adjustments to previous estimates of the Cost of the Work indicated
by changes in Project requirements or general market conditions.  If at any time
the Architect’s estimate of the Cost of the Work exceeds the Owner’s budget, the
Architect shall make appropriate recommendations to the Owner to adjust the
Project’s size, quality or budget, and the Owner shall cooperate with the
Architect in making such adjustments.

 

§ 2.1.7.2 Evaluations of the Owner’s budget for the Project, the preliminary
estimate of the Cost of the Work and updated estimates of the Cost of the Work
prepared by the Architect represent the Architect’s judgment as a design
professional familiar with the construction industry.  It is recognized,
however, that neither the Architect nor the Owner has control over the cost of
labor, materials or equipment, over the Contractor’s methods of determining bid
prices, or over competitive bidding, market or negotiating conditions. 
Accordingly, the Architect cannot and does not warrant or represent that bids or
negotiated prices will not vary from the Owner’s budget for the Project or from
any estimate of the Cost of the Work or evaluation prepared or agreed to by the
Architect.

 

§ 2.1.7.3 In preparing estimates of the Cost of the Work, the Architect shall be
permitted to include contingencies for design, bidding and price escalation; to
determine what materials, equipment, component systems and types of construction
are to be included in the Contract Documents; to make reasonable adjustments in
the scope of the Project and to include in the Contract Documents alternate bids
as may be necessary to adjust the estimated Cost of the Work to meet the Owner’s
budget for the Cost of the Work. If an increase in the Contract Sum occurring
after execution of the Contract between the Owner and the Contractor causes the
budget for the Cost of the Work to be exceeded that budget shall be increased
accordingly.

 

§ 2.1.7.4 If bidding or negotiation has not commenced within 90 days after the
Architect submits the Construction Documents to the Owner, the budget for the
Cost of the Work shall be adjusted to reflect changes in the general level of
prices in the construction industry.

 

§ 2.1.7.5 If the budget for the Cost of the Work is exceeded by the lowest bona
fide bid or negotiated proposal, the Owner shall:

 

.1             give written approval of an increase in the budget for the Cost
of the Work;

.2             authorize rebidding or renegotiating of the Project within a
reasonable time;

.3             terminate in accordance with Section 1.3.8.5; or

.4             cooperate in revising the Project scope and quality as required
to reduce the Cost of the Work.

 

§ 2.1.7.6 If the Owner chooses to proceed under Section 2.1.7.5.4, the
Architect, without additional compensation, shall modify the documents for which
the Architect is responsible under this Agreement as necessary to comply with
the budget for the Cost of the Work.  The modification of such documents shall
be the limit of the Architect’s responsibility under this Section 2.1.7.  The
Architect shall be entitled to compensation in accordance with this Agreement
for all services performed whether or not construction is commenced.

 

ARTICLE 2.2 SUPPORTING SERVICES

 

§ 2.2.1 Unless specifically designated in Section 2.8.3, the services in this
Article 2.2 shall be provided by the Owner or the Owner’s consultants and
contractors.

 

§ 2.2.1.1 The Owner shall furnish a program setting forth the Owner’s
objectives, schedule, constraints and criteria, including space requirements and
relationships, special equipment, systems and site requirements.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235359594)

 

2

--------------------------------------------------------------------------------


 

§ 2.2.1.2 The Owner shall furnish surveys to describe physical characteristics,
legal limitations and utility locations for the site of the Project, and a
written legal description of the site.  The surveys and legal information shall
include, as applicable, grades and lines of streets, alleys, Pavements and
adjoining property and structures; adjacent drainage; rights-of-way,
restrictions, easements, encroachments, zoning, deed restrictions, boundaries
and contours of the site; locations, dimensions and necessary data with respect
to existing buildings, other improvements and trees; and information concerning
available utility services and lines, both public and private, above and below
grade, including inverts and depths.  All the information on the survey shall be
referenced to a Project benchmark.

 

At the request of the Owner, the Architect will retain Yaggy Colby Associates, a
Civil Engineering firm, to provide the services indicated above.  The Architect
provides these services as an administrative courtesy to the Owner.  However, in
doing so, the Architect assumes no responsibility or liability of any nature for
the accuracy and completeness of these Professional Services.  The attached
Yaggy Colby Associates proposal defines the services to be provided.

 

§ 2.2.1.3 The Owner shall furnish services of geotechnical engineers which may
include but are not limited to test borings, test pits, determinations of soil
bearing values, percolation tests, evaluations of hazardous materials, ground
corrosion tests and resistivity tests, including necessary operations for
anticipating subsoil conditions, with reports and appropriate recommendations.

 

At the request of the Owner, the Architect will retain Yaggy Colby Associates, a
Civil Engineering firm, to provide the services Indicated above.  The Architect
provides these services as an administrative courtesy to the Owner.  However, in
doing so, the Architect assumes no responsibility or liability of any nature for
the accuracy and completeness of these Professional Services.  The attached
Yaggy Colby Associates proposal defines the services to be provided.

 

ARTICLE 2.3 EVALUATION AND PLANNING SERVICES

 

§ 2.3.1 The Architect shall provide a preliminary evaluation of the information
furnished by the Owner under this Agreement, including the Owner’s program and
schedule requirements and budget for the Cost of the Work, each in terms of the
other.  The Architect shall review such information to ascertain that it is
consistent with the requirements of the Project and shall notify the Owner of
any other information or consultant services that may be reasonably needed for
the Project.

 

§ 2.3.2 The Architect shall provide a preliminary evaluation of the Owner’s site
for the Project based on the information provided by the Owner of site
conditions, and the Owner’s program, schedule and budget for the Cost of the
Work.

 

§ 2.3.3 The Architect shall review the Owner’s proposed method of contracting
for construction services and shall notify the Owner of anticipated impacts that
such method may have on the Owner’s program, financial and time requirements,
and the scope of the Project.

 

ARTICLE 2.4 DESIGN SERVICES

 

§ 2.4.1 The Architect’s design services shall include normal structural,
mechanical and electrical engineering services.

 

In addition, the following services shall be provided as Supplemental Services:

Interior Design

Communication / Low Voltage Design

Food Service Design

Civil Engineering / Landscape Design

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235359594)

 

3

--------------------------------------------------------------------------------


 

§ 2.4.2 SCHEMATIC DESIGN DOCUMENTS

 

§ 2.4.2.1 The Architect shall provide Schematic Design Documents based on the
mutually agreed-upon program, schedule, and budget for the Cost of the Work. 
The documents shall establish the conceptual design of the Project illustrating
the scale and relationship of the Project components.  The Schematic Design
Documents shall include a conceptual site plan, if appropriate, and preliminary
building plans, sections and elevations.  At the Architect’s option, the
Schematic Design Documents may include study models, perspective sketches,
electronic modeling or combinations of these media.  Preliminary selections of
major building systems and construction materials shall be noted on the drawings
or described in writing.

 

The Architect will provide as a Supplemental Service two exterior renderings and
three interior vignettes.

 

§ 2.4.3 DESIGN DEVELOPMENT DOCUMENTS

 

§ 2.4.3.1 The Architect shall provide Design Development Documents based on the
approved Schematic Design Documents and updated budget for the Cost of the
Work.  The Design Development Documents shall illustrate and describe the
refinement of the design of the Project, establishing the scope, relationships,
forms, size and appearance of the Project by means of plans, sections and
elevations, typical construction details, and equipment layouts.  The Design
Development Documents shall include specifications that identify major materials
and systems and establish in general their quality levels.

 

§ 2.4.4 CONSTRUCTION DOCUMENTS

 

§ 2.4.4.1 The Architect shall provide Construction Documents based on the
approved Design Development Documents and updated budget for the Cost of the
Work.  The Construction Documents shall set forth in detail the requirements for
construction of the Project.  The Construction Documents shall include Drawings
and Specifications that establish in detail the quality levels of materials and
systems required for the Project.

 

§ 2.4.4.2 During the development of the Construction Documents, the Architect
shall assist the Owner in the development and preparation of: (1) bidding and
procurement information which describes the time, place and conditions of
bidding; bidding or proposal forms; and the form of agreement between the Owner
and the Contractor; and (2) the Conditions of the Contract for Construction
(General, Supplementary and other Conditions). The Architect also shall compile
the Project Manual that includes the Conditions of the Contract for Construction
and Specifications and may include bidding requirements and sample forms.

 

ARTICLE 2.5 CONSTRUCTION PROCUREMENT SERVICES

 

§ 2.5.1 The Architect shall assist the Owner in obtaining either competitive
bids or negotiated proposals and shall assist the Owner in awarding and
preparing contracts for construction.

 

§ 2.5.2 The Architect shall assist the Owner in establishing a list of
prospective bidders or contractors.

 

§ 2.5.3 The Architect shall assist the Owner in bid validation or proposal
evaluation and determination of the successful bid or proposal, if any. If
requested by the Owner, the Architect shall notify all prospective bidders or
contractors of the bid or proposal results.

 

§ 2.5.4 COMPETITIVE BIDDING

 

§ 2.5.4.1 Bidding Documents shall consist of bidding requirements, proposed
contract forms, General Conditions and Supplementary Conditions, Specifications
and Drawings.

 

§ 2.5.4.2 If requested by the Owner, the Architect shall arrange for procuring
the reproduction of Bidding Documents for distribution to prospective bidders. 
The Owner shall pay directly for the cost of reproduction or shall reimburse the
Architect for such expenses.

 

§ 2.5.4.3 If requested by the Owner, the Architect shall distribute the Bidding
Documents to prospective bidders and request their return upon completion of the
bidding process.  The Architect shall maintain a log of distribution and
retrieval, and the amounts of deposits, if any, received from and returned to
prospective bidders.

 

§ 2.5.4.4 The Architect shall consider requests for substitutions, if permitted
by the Bidding Documents, and shall prepare and distribute addenda identifying
approved substitutions to all prospective bidders.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235359594)

 

4

--------------------------------------------------------------------------------


 

§ 2.5.4.5 The Architect shall participate in or, at the Owner’s direction, shall
organize and conduct a pre-bid conference for prospective bidders.

 

§ 2.5.4.6 The Architect shall prepare responses to questions from prospective
bidders and provide clarifications and interpretations of the Bidding Documents
to all prospective bidders in the form of addenda.

 

§ 2.5.4.7 The Architect shall participate in or, at the Owner’s direction, shall
organize and conduct the opening of the bids. The Architect shall subsequently
document and distribute the bidding results, as directed by the Owner.

 

§ 2.5.5 NEGOTIATED PROPOSALS

 

§ 2.5.5.1 Proposal Documents shall consist of proposal requirements, proposed
contract forms, General Conditions and Supplementary Conditions, Specifications
and Drawings.

 

§ 2.5.5.2 If requested by the Owner, the Architect shall arrange for procuring
the reproduction of Proposal Documents for distribution to prospective
contractors.  The Owner shall pay directly for the cost of reproduction or shall
reimburse the Architect for such expenses.

 

§ 2.5.5.3 If requested by the Owner, the Architect shall organize and
participate in selection interviews with prospective contractors.

 

§ 2.5.5.4 The Architect shall consider requests for substitutions, if permitted
by the Proposal Documents, and shall prepare and distribute addenda identifying
approved substitutions to all prospective contractors.

 

§ 2.5.5.5 If requested by the Owner, the Architect shall assist the Owner during
negotiations with prospective contractors.  The Architect shall subsequently
prepare a summary report of the negotiation results, as directed by the Owner.

 

ARTICLE 2.6 CONTRACT ADMINISTRATION SERVICES

 

§ 2.6.1 GENERAL ADMINISTRATION

 

§ 2.6.1.1 The Architect shall provide administration of the Contract between the
Owner and the Contractor as set forth below and in the edition of AIA Document
A201, General Conditions of the Contract for Construction, current as of the
date of this Agreement Modifications made to the General Conditions, when
adopted as part of the Contract Documents shall be enforceable under this
Agreement only to the extent that they are consistent with this Agreement or
approved in writing by the Architect.

 

§ 2.6.1.2 The Architect’s responsibility to provide the Contract Administration
Services under this Agreement commences with the award of the initial Contract
for Construction and terminates at the issuance to the Owner of the final
Certificate for Payment.  However, the Architect shall be entitled to a Change
in Services in accordance with Section 2.8.2 when Contract Administration
Services extend 60 days after the date of Substantial Completion of the Work.

 

§ 2.6.1.3 The Architect shall be a representative of and shall advise and
consult with the Owner during the provision of the Contract Administration
Services.  The Architect shall have authority to act on behalf of the Owner only
to the extent provided in this Agreement unless otherwise modified by written
amendment.

 

§ 2.6.1.4 Duties, responsibilities and limitations of authority of the Architect
under this Article 2.6 shall not be restricted, modified or extended without
written agreement of the Owner and Architect with consent of the Contractor,
which consent will not be unreasonably withheld.

 

§ 2.6.1.5 The Architect shall review properly prepared, timely requests by the
Contractor for additional information about the Contract Documents.  A properly
prepared request for additional information about the Contract Documents shall
be in a form prepared or approved by the Architect and shall include a detailed
written statement that indicates the specific Drawings or Specifications in need
of clarification and the nature of the clarification requested.

 

§ 2.6.1.6 If deemed appropriate by the Architect, the Architect shall on the
Owner’s behalf prepare, reproduce and distribute supplemental Drawings and
Specifications in response to requests for information by the Contractor.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235359594)

 

5

--------------------------------------------------------------------------------


 

§ 2.6.1.7 The Architect shall interpret and decide matters concerning
performance of the Owner and Contractor under, and requirements of, the Contract
Documents on written request of either the Owner or Contractor.  The Architect’s
response to such requests shall be made in writing within any time limits agreed
upon or otherwise with reasonable promptness.

 

§ 2.6.1.8 Interpretations and decisions of the Architect shall be consistent
with the intent of and reasonably inferable from the Contract Documents and
shall be in writing or in the form of drawings.  When making such
interpretations and initial decisions, the Architect shall endeavor to secure
faithful performance by both Owner and Contractor, shall not show partially to
either, and shall not be liable for the results of interpretations or decisions
so rendered in good faith.

 

§ 2.6.1.9 The Architect shall render initial decisions on claims, disputes or
other matters in question between the Owner and Contractor as provided in the
Contract Documents.  However, the Architect’s decisions on matters relating to
aesthetic effect shall be final if consistent with the intent expressed in the
Contract Documents.

 

§ 2.6.2 EVALUATIONS OF THE WORK

 

§ 2.6.2.1 The Architect, as a representative of the Owner, shall visit the site
at intervals appropriate to the stage of the Contractor’s operations, or as
otherwise agreed by the Owner and the Architect in Article 2.8, (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed. (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents.  However, the
Architect shall not be required to make exhaustive or continuous on site
Inspections to check the quality or quantity of the Work.  The Architect shall
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for safety precautions
and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents.

 

§ 2.6.2.2 The Architect shall report to the Owner known deviations from the
Contract Documents and from the most recent construction schedule submitted by
the Contractor, However, the Architect shall not be responsible for the
Contractor’s failure to perform the Work in accordance with the requirements of
the Contract Documents.  The Architect shall be responsible for the Architect’s
negligent acts or omissions, but shall not have control over or charge of and
shall not be responsible for acts or omissions of the Contractor,
Subcontractors, or their agents or employees, or of any other persons or
entities performing portions of the Work.

 

§ 2.6.2.3 The Architect shall at all times have access to the Work wherever it
is in preparation or progress.

 

§ 2.6.2.4 Except as otherwise provided in this Agreement or when direct
communications have been specially authorized the Owner shall endeavor to
communicate with the Contractor through the Architect about matters arising out
of or relating to the Contract Documents.  Communications by and with
Architect’s consultants shall be through the Architect.

 

§ 2.6.2.5 The Architect shall have authority to reject Work that does not
conform to the Contract Documents.  Whenever the Architect considers it
necessary or advisable, the Architect will have authority to require inspection
or testing of the Work in accordance with the provisions of the Contract
Documents, whether or not such Work is fabricated, installed or completed. 
However, neither this authority of the Architect nor a decision made in good
faith either to exercise or not to exercise such authority shall give rise to a
duty or responsibility of the Architect to the Contractor, Subcontractors,
material and equipment suppliers, their agents or employees or other persons or
entities performing portions of the Work.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235359594)

 

6

--------------------------------------------------------------------------------


 

§ 2.6.3 CERTIFICATION OF PAYMENTS TO CONTRACTOR

 

§ 2.6.3.1 The Architect shall review and certify the amounts due the Contractor
and shall issue Certificates for Payment in such amounts.  The Architect’s
certification for payment shall constitute a representation to the Owner, based
on the Architect’s evaluation of the Work as provided in Section 2.6.2 and on
the data comprising the Contractor’s Application for Payment, that the Work has
progressed to the point indicated and that, to the best of the Architect’s
knowledge, information and belief, the quality of the Work is in accordance with
the Contract Documents.  The foregoing representations are subject (1) to an
evaluation of the Work for conformance with the Contract Documents upon
Substantial Completion, (2) to results of subsequent tests and inspections,
(3) to correction of minor deviations from the Contract Documents prior to
completion, and (4) to specific qualifications expressed by the Architect.

 

§ 2.6.3.2 The issuance of a Certificate for Payment shall not be a
representation that the Architect has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor’s right to
payment, or (4) ascertained how or for what purpose the Contractor has used
money previously paid on account of the Contract Sum.

 

§ 2.6.3.3 The Architect shall maintain a record of the Contractor’s Applications
for Payment.

 

§ 2.6.4 SUBMITTALS

 

§ 2.6.4.1 The Architect shall review and approve or take other appropriate
action upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents. 
The Architect’s action shall be taken with such reasonable promptness as to
cause no delay in the Work or in the activities of the Owner, Contractor or
separate contractors while allowing sufficient time in the Architect’s
professional judgment to permit adequate review.  Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents.  The Architect’s review shall not constitute approval of safety
precautions or, unless otherwise specifically stated by the Architect, of any
construction means, methods, techniques, sequences or procedures.  The
Architect’s approval of a specific item shall not indicate approval of an
assembly of which the item is a component.

 

§ 2.6.4.1.1 Upon review of Contractor provided Shop Drawings, the Architect
shall affix a stamp indicating the Architect’s comments to the Contractor
regarding the submittal.  In addition to the Architect’s evaluation of the
submittal, this stamp shall contain the following statement:

 

Corrections or comments made on the shop drawings during this review do not
relieve the Contractor from compliance with requirements of the drawings and
specifications.  This check is only for review of the general conformance with
the design concept of the project and general compliance with the information
given in the Contract Documents.  The Contractor is responsible for confirming
and correlating all quantities and dimensions, selecting fabrication processes
and techniques of construction, coordinating his or her work with that of all
other trades and performing all work in a safe and satisfactory manner.”

 

An impression made from the Architect’s Shop Drawings Review stamp is provided
as an attachment to this agreement.

 

§ 2.6.4.2 The Architect shall maintain a record of submittals and copies of
submittals supplied by the Contractor in accordance with the requirements of the
Contract Documents.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

(2235359594)

 

7

--------------------------------------------------------------------------------


 

§ 2.6.4.3 If professional design services or certifications by a design
professional related to systems, materials or equipment are specifically
required of the Contractor by the Contract Documents, the Architect shall
specify appropriate performance and design criteria that such services must
satisfy. Shop Drawings and other submittals related to the Work designed or
certified by the design professional retained by the Contractor shall bear such
professional’s written approval when submitted to the Architect.  The Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.

 

§ 2.6.5 CHANGES IN THE WORK

 

§ 2.6.5.1 The Architect shall prepare Change Orders and Construction Change
Directives for the Owner’s approval and execution in accordance with the
Contract Documents. The Architect may authorize minor changes in the Work not
involving an adjustment in Contract Sum or an extension of the Contract Time
which are consistent with the intent of the Contract Documents.  If necessary,
the Architect shall prepare, reproduce and distribute Drawings and
Specifications to describe Work to be added, deleted or modified, as provided in
Section 2.8.2.

 

§ 2.6.5.2 The Architect shall review properly prepared, timely requests by the
Owner or Contractor for changes in the Work, including adjustments to the
Contract Sum or Contract Time.  A properly prepared request for a change in the
Work shall be accompanied by sufficient supporting data and information to
permit the Architect to make a reasonable determination without extensive
investigation or preparation of additional drawings or specifications.  If the
Architect determines that requested changes in the Work are not materially
different from the requirements of the Contract Documents, the Architect may
issue an order for a minor change in the Work or recommend to the Owner that the
requested change be denied.

 

§ 2.6.5.3 If the Architect determines that implementation of the requested
changes would result in a material change to the Contract that may cause an
adjustment in the Contract Time or Contract Sum, the Architect shall make a
recommendation to the Owner, who may authorize further investigation of such
change.  Upon such authorization, and based upon information furnished by the
Contractor, if any, the Architect shall estimate the additional cost and time
that might result from such change, including any additional costs attributable
to a Change in Services of the Architect.  With the Owner’s approval, the
Architect shall incorporate those estimates into a Change Order or other
appropriate documentation for the Owner’s execution or negotiation with the
Contractor.

 

§ 2.6.5.4 The Architect shall maintain records relative to changes in the Work.

 

§ 2.6.6. PROJECT COMPLETION

 

§ 2.6.6.1 The Architect shall conduct inspection to determine the date or dates
of Substantial Completion and the date of final completion, shall receive from
the Contractor and forward to the Owner, for the Owner’s review and records,
written warranties and related documents required by the Contract Documents and
assembled by the Contractor, and shall issue a final Certificate for Payment
based upon a final inspection indicating the Work complies with the requirements
of the Contract Documents.

 

§ 2.6.6.2 The Architect’s inspection shall be conducted with the Owner’s
Designated Representative to check conformance of the Work with the requirements
of the Contract Documents and to verify the accuracy and completeness of the
list submitted by the Contractor of Work to be completed or corrected.

 

§ 2.6.6.3 When the Work is found to be substantially complete, the Architect
shall inform the Owner about the balance of the Contract Sum remaining to be
paid the Contractor, including any amounts to pay for final completion or
correction of the Work.

 

§ 2.6.6.4 The Architect shall receive from the Contractor and forward to the
Owner: (1) consent of surety or sureties, if any, to reduction in or partial
release of retainage or the making of final payment and (2) affidavits,
receipts, releases and waivers of liens or bonds indemnifying the Owner against
liens.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects.  All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

 

(2235359594)

 

8

--------------------------------------------------------------------------------


 

ARTICLE 2.7 FACILITY OPERATION SERVICES

 

§ 2.7.1 The Architect shall meet with the Owner or the Owner’s Designated
Representative promptly after Substantial Completion to review the need for
facility operation services.

 

§ 2.7.2 Upon request of the Owner, and prior to the expiration of one year from
the date of Substantial Completion, the Architect shall conduct a meeting with
the Owner and the Owner’s Designated Representative to review the facility
operations and performance and to make appropriate recommendations to the Owner.

 

ARTICLE 2.8 SCHEDULE OF SERVICES

 

§ 2.8.1 Design and Contract Administration Services beyond the following limits
shall be provided by the Architect as a Change in Services in accordance with
Section 1.3.3:

 

.1             up to three (3) reviews of each Shop Drawing, Product Data item,
sample and similar submittal of the Contractor.

.2             up to fourteen (14) visits to the site by the Architect over the
duration of the Project during construction.

.3             up to three (3) inspections for any portion of the Work to
determine whether such portion of the Work is substantially complete in
accordance with the requirements of the Contract Documents.

.4             up to two (2) inspections for any portion of the Work to
determine final completion.

 

§ 2.8.2 The following Design and Contract Administration Services shall be
provided by the Architect as a Change in Services in accordance with Section
1.3.3:

 

.1             review of a Contractor’s submittal out of sequence from the
submittal schedule agreed to by the Architect;

.2             responses to the Contractor’s requests for information where such
information is available to the Contractor from a careful study and comparison
of the Contract Documents, field conditions, other Owner-provided information,
Contractor-prepared coordination drawings, or prior Project correspondence or
documentation;

.3             Change Orders and Construction Change Directives requiring
evaluation of proposals, including the preparation or revision of Instruments of
Service;

.4             providing consultation concerning replacement of Work resulting
from fire or other cause during construction;

.5             evaluation of an extensive number of claims submitted by the
Owner’s consultants, the Contractor or others in connection with the Work;

.6             evaluation of substitutions proposed by the Owner’s consultants
or contractors and making subsequent revisions to Instruments of Service
resulting therefrom;

.7             preparation of design and documentation for alternate bid or
proposal requests proposed by the Owner; or

.8             Contract Administrative Services provided 60 days after the date
of Substantial Completion of the Work.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects.  All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.100015153036_4 which expires
on 14/22/2005, and is not for resale.

 

User Notes:

 

(2235359594)

 

9

--------------------------------------------------------------------------------


 

§ 2.8.3 The Architect shall furnish or provide the following services only if
specifically designated as included in the matrix below:

 

 

 

 

 

Included

 

 

 

 

 

Included

 

under

 

Not included

 

 

 

under Basic

 

Supplemental

 

in this

 

Professional Service

 

Services

 

Services

 

Proposal

 

Civil Engineering - Offsite Design

 

 

 

X

 

 

 

Master Topographic and Boundary Survey

 

 

 

X

 

 

 

Master Drainage Study

 

 

 

X

 

 

 

Master Traffic Study

 

 

 

X

 

 

 

Civil Engineering - Onsite Design

 

 

 

X

 

 

 

Zoning Submittal Package

 

X

 

 

 

 

 

Environmental Investigation/Abatement Study

 

 

 

 

 

X(4)

 

Geotechnical Investigation

 

 

 

 

 

X(4)

 

Interior and Exterior Landscape/Irrigation Design

 

 

 

X

 

 

 

On-Site Sewer and Water System Design

 

 

 

X

 

 

 

Theming Consultant

 

 

 

 

 

X(2)

 

Gaming Consultant

 

 

 

 

 

X(2)

 

Architect - KGA Architecture

 

X

 

 

 

 

 

Interior Design

 

 

 

X

 

 

 

Structural Engineering Design

 

X

 

 

 

 

 

Mechanical Engineering Design

 

X

 

 

 

 

 

Electrical Engineering Design

 

X

 

 

 

 

 

Plumbing Engineering Design

 

X

 

 

 

 

 

Retail Design Consultant

 

X

 

 

 

X(2)

 

Food and Bar Service Consultant

 

 

 

X

 

 

 

Construction Cost Estimating

 

 

 

 

 

X(4)

 

Interior Signage and Graphics Consultant

 

 

 

 

 

X(1)

 

Exterior Signage and Graphics Consultant, including Pylon Signage

 

 

 

 

 

X(1)

 

Exterior Signage (Location and Layout Only)

 

X

 

 

 

 

 

Renderings

 

 

 

See 2.4.2.1

 

 

 

Acoustical Consultant

 

 

 

 

 

X(2)

 

Security/Surveillance Consultant

 

 

 

 

 

X(1)

 

Back of House Consultant

 

 

 

 

 

X(2)

 

Telephone Consultant

 

 

 

 

 

X(1)

 

Laundry Consultant

 

 

 

 

 

X(2)

 

Code/Life Safety Consultant

 

X

 

 

 

 

 

Smoke Management/QAA Consultant

 

 

 

 

 

X(3)

 

ADA Accessibility Consultant beyond that provided by the Architect of Record

 

 

 

 

 

X(2)

 

Communications Low Voltage Consultant

 

 

 

X

 

 

 

On-site Construction Management Services

 

 

 

 

 

X(1)

 

Construction Laboratory Testing

 

 

 

 

 

X(4)

 

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects.  All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

 

(2235359594)

 

10

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)           This Professional Services can be added as Supplemental Services
to this proposal at 1.15 times the actual cost of the services.

 

(2)           This service is not anticipated to be required for this project.

 

(3)           Although this service is not anticipated, local authorities will
determine if the service is required

 

(4)           This service is under separate contract with the owner.

 

 

 

 

 

Responsibility

 

 

 

 

 

 

 

(Architect, Owner or

 

 

 

Services

 

 

 

Not Provided)

 

Location of Service Description

 

 

 

 

 

 

 

 

 

1

 

Programming

 

Architect

 

See Description of Services Below

 

2

 

Land Survey Services

 

Architect, subcontracted to Yaggy Colby Associate

 

See attached proposal for Services provided by Yaggy Colby Associates

 

3

 

Geotechnical Services

 

Owner

 

 

 

4

 

Space Schematics/Flow Diagrams

 

Not Provided

 

 

 

5

 

Existing Facilities Surveys

 

Not Provided

 

 

 

6

 

Economic Feasibility Studies

 

Not Provided

 

 

 

7

 

Site Analysis and Selection

 

Owner

 

 

 

8

 

Environmental Studies and Reports

 

Owner

 

 

 

9

 

Owner Supplied Data Coordination

 

Owner

 

 

 

10

 

Schedule Development and Monitoring

 

Owner

 

 

 

11

 

Civil Design

 

Architect, subcontracted to Yaggy Colby Associates

 

See attached proposal for Services provided by Yaggy Colby Associates

 

12

 

Landscape Design

 

Architect, subcontracted to Yaggy Colby Associates

 

See attached proposal for Services provided by Yaggy Colby Associates

 

13

 

Interior Design

 

Architect, as supplemental service

 

See Description of Services Below

 

14

 

Special Bedding or Negotiation

 

Not Provided

 

 

 

15

 

Value Analysis

 

Not Provided

 

 

 

16

 

Detailed Cost Estimating

 

Not Provided

 

 

 

17

 

On-Site Project Representation

 

Not Provided

 

 

 

18

 

Construction Management

 

Not Provided

 

 

 

19

 

Start-up Assistance

 

Not Provided

 

 

 

20

 

Record Drawings

 

Not Provided

 

 

 

21

 

Post-Contract Evaluation

 

Not Provided

 

 

 

22

 

Tenant-Related Services

 

Not Provided

 

 

 

23

 

Low Voltage Infrastructure Design

 

Architect, subcontracted to JBA Consulting Engineers

 

See Description of Services Below

 

24

 

Food Service Design

 

Architect, subcontracted to Omega Design

 

See attached proposal for Services provided by Omega Design

 

25

 

 

 

 

 

 

 

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects.  All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

 

(2235359594)

 

11

--------------------------------------------------------------------------------


 

Description of Services.

(Insert descriptions of the services designated.)

 

Programming / License Application Process Scope of Services:

 

From information and meeting with the various team representatives, we will
assist in finalizing the program needs for this specific project.  We will
review and finalize the scope of the zoning process, environmental study
requirements and other “Right To Build Issues”.

 

Low Voltage Design Scope of Services:

 

The service provided will be limited to design of passive Infrastructure,
cabling and low-voltage provisioning for the areas and system identified below. 
System/equipment specifications and active systems design are not included in
this scope of work

 

Areas to be included:

•              Casino

•              Offices

•              Bars/Restaurants

•              Public Areas

•              Back of House

•              Entertainment Lounge

•              Parking Area Surveillance

 

Systems included:

•              Facility RF MATV Distribution

•              Music & Page

•              Admin LAN System

•              CCTV System

•              Point of Sale System

•              Telephone

•              Time System

•              Surveillance

 

Interior Design Scope of Services:

 

The service provided will shall establish and design the basic Interior Design
requirement for all areas.

 

•              Provide sketches and/or preliminary drawings required to
establish the character and function for the space(s) and concept theme(s). 
Included is one (1) sketch and color boards for each design area (or theme) as
required.

 

•              Prepare design drawings and other documents to fix and describe
the character of the project/project areas as to materials and appearances,
propose food/bar service equipment and other essentials as may be appropriate. 
Establish preliminary design and construction requirements; provide preliminary
mechanical, electrical, and plumbing rough-in layouts for food/bar service
equipment.  Establish decorative criteria, recommend and select furniture,
furnishings and accessories.  Included is one (1) colorboard for each design
area (or theme) as required.

 

•              Finalize all documents (i.e., interior elevations, reflected
ceiling plans, floor/furnishings plans, finish plans, design, intent/profile
details, food/bar facilities equipment plans, FF&E and finishes specifications)
for bidding, fabrication intent and installation requirements necessary for the
project.

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects.  All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

 

(2235359594)

 

12

--------------------------------------------------------------------------------


 

•              Assist in evaluation of bids relating to Interior Design items;
review of related samples, submittals and shop drawings; attend specific project
construction meetings (normally at the mid-framing phase, at the mid-drywall
phase); periodic site inspections/supervision visits at the finishing and
furnishing phases as well as attend any emergency/special construction meetings
as requested.

 

ARTICLE 2.9 MODIFICATIONS

 

§ 2.9.1 Modifications to this Standard Form of Architect’s Services: Design and
Contract Administration, if any, are as follows:

 

§ 2.9.1.1 The Architect agrees that whenever, pursuant to this agreement, the
Architect’s consent is necessary or permitted, the Architect agrees that its
consent will not be unreasonably withheld or delayed.

 

§ 2.9.1.2 Notwithstanding anything contained herein to the contrary, in the
event of default the non-defaulting party agrees to give the defaulting party
written notice describing in detail the nature of the default and allowing the
defaulting party ten (10) days from the date of the written notice to cure or
such additional time as may be necessary provided such defaulting party
immediately commences to cure and diligently pursues the cure to completion.

 

§ 2.9.1.3 This Agreement is contingent upon its approval by the Iowa Racing and
Gaming Commission.  Failure to receive such approval may result in termination
of this agreement by the Owner, under the terms and conditions defined above.

 

By its execution, this Standard Form of Architect’s Services: Design and
Contract Administration and modifications hereto are incorporated into the
Standard Form of Agreement Between the Owner and Architect, AIA Document
B141-1997, that was entered into by the parties as of the date:

 

OWNER

 

ARCHITECT

 

 

 

 

 

  /s/ Michael Luzich

 

  /s/ George F. Garlock

 

   (Signature)

 

   (Signature)

 

   Michael Luzich, President

 

   George F. Garlock, AIA, Founding Principal

 

   (Printed name and title)

 

   (Printed name and title)

 

 

 

AIA Document B141™ – 1997 Part 2. Copyright © 1917, 1926, 1948, 1951, 1953,
1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977, 1987 and 1997 by The American
Institute of Architects.  All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 15:00:32 on 03/10/2005 under Order No.1000153036_4 which expires on
12/22/2005, and is not for resale.

 

User Notes:

 

(2235359594)

 

13

--------------------------------------------------------------------------------


 

Worth County Estimate

 

Lake

 

 

 

1/6/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delta from
10/6/04

 

Offsite Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Realignment of Road (Delete)

 

 

 

 

 

$

0

 

 

 

 

 

Improvements of 105

 

1

 

 

 L.S.

$

200,000

 

 

 

 

 

Signalization

 

1

 

 

 L.S.

$

150,000

 

 

 

 

 

Sewage treatment

 

1

 

 

 L.S.

$

600,000

 

 

 

$100,000

 

Water Distribution

 

1

 

 

 L.S.

$

250,000

 

 

 

$50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Sub Total Offsite

 

 

 

 

 

$

1,200,000

 

$

1,200,000

 

$

150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Onsite Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grading

 

1

 

 

 L.S.

$

300,000

 

 

 

 

 

Roads and Drives

 

1

 

 

 L.S.

$

600,000

 

 

 

 

 

Landscaping

 

1

 

 

 L.S.

$

125,000

 

 

 

 

 

Parking

 

600

 Spaces

$

2,200

 Per Space

$

1,320,000

 

 

 

 

 

Truck/RV Parking

 

30

 Spaces

$

6,800

 Per Space

$

204,000

 

 

 

 

 

RV Park (Phase II)

 

 

 

 

 

 

 

 

 

$

-900,000

 

Lake (10 Acres)

 

1

 

 

 L.S.

$

700,000

 

 

 

$

200,000

 

Exterior Theming - Porte Cochere

 

1

 

 

 L.S.

$

1,200,000

 

 

 

 

 

Exterior Theming (3) Elevations

 

2

 

$

250,000

 Per Side

$

500,000

 

 

 

$

500,000

 

Water Feature (Exterior)

 

1

 

 

 L.S.

$

300,000

 

 

 

$

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Onsite

 

 

 

 

 

$

5,249,000

 

$

5,249,000

 

$

-100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino Including Water under Gaming Floor

 

18,000

 S.F.

$

200

 Per S.F.

$

3,600,000

 

 

 

$

1,400,000

 

Water Feature (Interior)

 

3,000

 S.F.

$

265

 Per S.F.

$

795,000

 

 

 

$

795,000

 

Buffet (225 Seats)

 

5,000

 S.F.

$

170

 Per S.F.

$

850,000

 

 

 

$

250,000

 

Lounge

 

3,000

 S.F.

$

170

 Per S.F.

$

510,000

 

 

 

$

60,000

 

Fast Food Court

 

3,600

 S.F.

$

165

 Per S.F.

$

594,000

 

 

 

$

162,000

 

Gift Shop

 

1,000

 S.F.

$

150

 Per S.F.

$

150,000

 

 

 

$

150,000

 

Arcade

 

1,200

 S.F.

$

155

 Per S.F.

$

186,000

 

 

 

$

66,000

 

Misc Area (Vestibules, Restrooms, Circ)

 

8,000

 S.F.

$

150

 Per S.F.

$

1,200,000

 

 

 

$

300,000

 

Back of House

 

10,000

 S.F.

$

155

 Per S.F.

$

1,550,000

 

 

 

$

650,000

 

Buffet Kitchen

 

2,500

 S.F.

$

165

 Per S.F.

$

412,500

 

 

 

$

37,500

 

Employee Dining (Phase II)

 

 

 

 

 

 

 

 

 

 

 

Kids Area (Phase II)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Building

 

55,300

 

 

 

$

9,847,500

 

$

9,847,500

 

$

3,870,500

 

 

 

 

 

 

 

 

 

 

 

 

 

FF&E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino

 

18,000

 S.F.

$

25

 Per S.F.

$

450,000

 

 

 

$

10,000

 

Buffet (225 Seats)

 

5,000

 S.F.

$

85

 Per S.F.

$

425,000

 

 

 

$

25,000

 

Lounge

 

3,000

 S.F.

$

125

 Per S.F.

$

375,000

 

 

 

$

15,000

 

Fast Food Court

 

3,600

 S.F.

$

0

 Per S.F.

$

0

 

 

 

 

 

Gift Shop

 

1,000

 S.F.

$

75

 Per S.F.

$

75,000

 

 

 

$

75,000

 

Arcade

 

1,200

 S.F.

$

0

 Per S.F.

$

0

 

 

 

 

 

Misc. Area (Vestibules, Restroom, Circ.)

 

8,000

 S.F.

$

75

 Per S.F.

$

600,000

 

 

 

$

-30,000

 

Back of House

 

10,000

 S.F.

$

10

 Per S.F.

$

100,000

 

 

 

$

10,000

 

Buffet Kitchen

 

2,500

 S.F.

$

40

 Per S.F.

$

100,000

 

 

 

$

25,000

 

Employee Dining (Phase II)

 

 

 

 

 

 

 

 

 

 

 

Kids Quest (Phase II)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal FF&E

 

217

 

 

 

$

2,125,000

 

$

2,125,000

 

$

130,000

 

 

--------------------------------------------------------------------------------


 

Subtotal Facility

 

 

 

 

 

 

 

$

18,421,500

 

$

4,050,500

 

 

 

 

 

 

 

 

 

 

 

 

 

Permits

 

1

 

 

L.S.

$

50,000

 

 

 

 

 

Fees

 

1

 

 

L.S.

$

1,500,000

 

 

 

$

350,320

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Permits and Fees

 

 

 

 

 

$

1,550,000

 

$

1,550,000

 

$

350,320

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Facility Including Permints and Fees

 

 

 

 

 

 

 

$

19,971,500

 

$

4,400,820

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment / Misc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gaming Equipment OS&E, IT (500 Slots, 12 Table Games)

 

1

 

 

L.S.

$

10,350,000

 

 

 

$

-50,000

 

IT, CATV, AV and Network Design

 

1

 

 

L.S.

$

50,000

 

 

 

$

50,000

 

OS&E (Included Above)

 

 

 

 

 

$

0

 

 

 

 

 

Kitchen and lounge Bar Equipment

 

1

 

 

L.S.

$

800,000

 

 

 

$

200,000

 

IT (Included Above)

 

 

 

 

 

$

0

 

 

 

 

 

A/V

 

1

 

 

L.S.

$

300,000

 

 

 

 

 

Exterior Signage Including Pylon

 

1

 

 

L.S.

$

1,000,000

 

 

 

 

 

Interior Directional Signage

 

1

 

 

L.S.

$

250,000

 

 

 

 

 

Equipment (Included Above)

 

 

 

 

 

 

 

 

 

 

 

Softwares (Included Above)

 

 

 

 

 

 

 

 

 

 

 

Reimbursables

 

1

 

 

L.S.

$

450,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Equipment/Misc.

 

 

 

 

 

$

13,200,000

 

$

13,200,000

 

$

200,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Land

 

 

 

 

 

 

 

 

 

 

 

Heartland Property

 

15

 Acres

 

 

 

 

$

2,100,000

 

 

 

South Lot

 

14

 Acres

 

 

 

 

$

290,000

 

 

 

Total Land

 

 

 

 

 

 

 

$

2,390,000

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Project

 

 

 

 

 

 

 

$

35,561,500

 

$

4,600,820

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Work Contingency

 

10

%

 

 

 

 

$

524,900

 

$

524,900

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility Contingency

 

10

%

 

 

 

 

$

1,842,150

 

$

405,050

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment/Misc. Contingency

 

10

%

 

 

 

 

$

1,320,000

 

$

20,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino Bankroll

 

1

 

 

L.S.

 

 

$

1,250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Facility

 

 

 

 

 

 

 

40,498,550

 

$

5,550,770

 

 

--------------------------------------------------------------------------------